Case 1:20-cv-00925-AJT-IDD Document 16-2 Filed 11/10/20 Page 1 of 1 PageID# 88




                                 NOTICE

                 INITIAL AND FINAL PRETRIAL FILINGS



In accordance with Rules 5 and 73, Federal Rules of Civil Procedure, the
following procedures are to be followed:


Initial Pretrial

Counsel should confer with their clients prior to the initial pretrial conference
and be prepared to respond to inquiry by the judge regarding consent to
exercise of jurisdiction by a United States Magistrate Judge for trial and entry
of final judgment.


Final Pretrial

Witness lists and exhibit lists, signed by local counsel, accompanied by a
certification of service are to be filed at the final pretrial conference.

Original exhibits, labeled consistent with the exhibit list, bound and tabbed,
to be filed one (1) business day before trial. A copy of the exhibits should be
exchanged with opposing counsel before the final pretrial conference.




                                           Fernando Galindo
                                           Clerk of Court
